Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of the invention of Group I, claim 31, in the reply filed on 4/2/21 is acknowledged. Moreover, applicant’s presentation for examination of new claims 51-67 that depend from elected claim 31 is also acknowledged. 
Finally, applicant’s argument that non-elected claims 32-50 depend from elected claim 31, and therefore, that claims 32-50 should be allowed upon the allowance of claim 31 is also acknowledged. As to the argument, the examiner finds that it is unconvincing since claims 32-50 although drafted to refer back to claim 31 are not in fact dependent claims. For example, claims 32-50 do not further limit claim 31.
Claims 32-50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without 4/2/21. An action on the merits of claims 31 and 51-67 follows.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 66 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 66 is indefinite because it is incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the features of the shipping and expansion device that facilitate the paper being expandable as claimed. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31 and 51-67 are rejected under 35 U.S.C. 103 as being unpatentable over Page et al. (2014/0027553). Page discloses most of the features of the claims. With respect to independent claim 31 these are:
The claimed combined shipping and expansion device can be system 10. Thus, the claimed container can be container 30. The claimed roll of slit sheet material can be roll 50. It comprises a core member as claimed (hollow core 50) and slit sheet material (material 52) as also claimed. The claimed dispensing opening can be opening 38. 
Additionally, per the disclosure in [0064] all components of the device (system 10) can be recyclable, biodegradable and compostable. Therefore, what is missing from Page is disclosure of recyclable paper board specifically, for the components of the device recited in claim 31, including the container. On the other hand, recyclable paper or board is conventional recyclable material including container material. Given the above noted disclosure in Page, and the knowledge in the art of recyclable paper or board, it would have been obvious to construct the device of claim 31 from recyclable paper or board as claimed, for the purpose of providing more economical materials for the recyclable device of Page.
Regarding the dependent claim features, Page discloses some of these as well. Thus, the friction member of claim 51 can be one of support members 72 and 74. The claimed movable member of claim 54 can also be one of the support members 72 and 74. However, it can also be cord 80. Additionally, the claimed releasable attachment mechanisms of claims 55 and 56 can be core plugs 76 and 78. Still further, the fastener of claim 58 can be passageway 78p, the threaded end of the rod as described in [ 0079] or threads 178t as described in [0080].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418.  The examiner can normally be reached on Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB K ACKUN/Primary Examiner, Art Unit 3736